Citation Nr: 0943133	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  05-33 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for essential hypertension, 
to include as due to exposure to Agent Orange and as 
secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to October 
1971. The Veteran served in the Republic of Vietnam from 
January to December 1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision of the RO.

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge at the RO in September 2008; the hearing 
transcript is of record.

This issue was remanded in November 2008 for further 
development.  

Entitlement to service connection for renal cell carcinoma, 
as due to exposure to Agent Orange was granted in a February 
2009 rating decision.  Therefore, this issue is no longer on 
appeal.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The Board's review of the evidence of record shows that 
further remand of the issue of service connection for 
essential hypertension, to include as due to exposure to 
Agent Orange and as secondary to service-connected 
disabilities, is warranted, even though such action will, 
regrettably, further delay a decision.  

VA has a duty to provide a medical examination and opinion 
when the evidence reflects an in-service event, a current 
disability and an indication that the current disability may 
be associated with his service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Once VA undertakes the effort to 
provide an examination, it must provide an adequate one.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In the November 2008 Board remand, the VA examiner was asked 
to provide a medical opinion as to whether it is at least as 
likely as not (i.e., is there at least a 50 percent 
probability) that any current hypertension was caused or 
aggravated by his service-connected disabilities (diabetes 
mellitus Type II and bilateral renal cell carcinoma).  He was 
also, in part, requested to provide a rationale for any 
medical conclusions rendered.  

The VA examiner diagnosed the Veteran with essential 
hypertension.  He concluded that "it [was] less likely than 
not that the current hypertension [was] related/caused by/or 
permanently aggravated by his sc conditions.  It [was] more 
likely than not that the current hypertension [was] related 
to idiopathic causes.  Hypertension [was] independent of sc 
conditions, no microalbuminuria [was] present.  Hypertension 
if renovascular/secondary type ect. is difficult to treat and 
his meds have been sable for >5yrs and BP well controlled in 
the record.  Smoking, age, family history (nephew), lipid, 
are comorbid etiology of his essential hypertension.  
Absolutely stable BUN, Cr, and negative microalbuminuria 
still present since 2001."  

Although the VA examiner provided a rationale as to why the 
service-connected bilateral renal cell carcinoma was not the 
cause, the VA examiner did not provide a rational for his 
opinion in concluding that the Veteran's essential 
hypertension was not related the service-connected diabetes 
mellitus Type II.  

Further, he did not opine as to whether the Veteran's 
hypertension was directly related to service.  See Bloom v. 
West, 5 Vet. App. 104, 145 (1999) (A medical opinion based on 
speculation, without supporting data or other rationale, does 
not provide the required degree of medical certainty.); 
Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008) ("It is 
the factually accurate, fully articulated, sound reasoning 
for the conclusion that contributes probative value to a 
medical opinion.").  

The failure to comply with the Board's remand directive in 
this matter constitutes a violation of the Veteran's due 
process rights, which requires another remand of this appeal.  
Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the 
Veteran's claims folder to be reviewed by 
the VA examiner who prepared the February 
2009 VA examination report (or a suitable 
substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the Veteran's hypertension is 
related to or had its onset in service, 
to include as a result of the Veteran's 
service-connected diabetes mellitus Type 
II and bilateral renal cell carcinoma.  
All necessary special studies or tests 
should be accomplished.  

It is imperative that the examiner who is 
designated to examine the Veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND
and acknowledges such review in the 
examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of the hypertension.  Based on a review 
of the claims folder and results of the 
examination, please furnish an opinion 
with respect to the following questions:  

(a)  What is the likelihood (very likely, 
as likely as not, or highly unlikely) 
that the Veteran's hypertension had its 
origin in service, or within the one-year 
period following his discharge from 
service in October 1971?  

(b)  What is the likelihood (very likely, 
as likely as not, or highly unlikely) 
that the Veteran's hypertension was 
caused or aggravated by the service-
connected diabetes mellitus Type II?  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate such a finding.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.  

2.  Thereafter, following completion of 
all indicated development, the RO should 
readjudicate the Veteran's claim in light 
of all the evidence of record.  If any 
benefit sought on appeal is denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case in accordance, which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
the applicable time to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


